DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/385,744 filed on April 16, 2019 in which claims 1-18 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 6, 7, 9-11, 15, 16,  and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyerlein et al. (U.S. Patent No. 5,553,661).
In regard to claim 1, Beyerlein et al. discloses a system for controlling operation of a device, the system comprising: 
at least one optical sensor (11 in Fig. 2) operatively connected to the device and configured to employ a scan pattern to scan respective portions of a full field of view (see at least Fig. 5);
 a controller (20) operatively connected to the device and including a processor and tangible, non-transitory memory on which instructions are recorded (see at least Fig. 5); 
a navigation sensor (GPS sensor) in communication with the controller and configured to obtain a location coordinates of the device (see at least col. 4 lines 21-31, step 30 in Fig. 6, see also Fig. 5);
 an inertial sensor in communication with the controller and configured to obtain an acceleration data of the device in a plurality of directions (see at least Fig. 5); 
wherein execution of the instructions by the processor causes the controller to: determine a position of the device at a present time based in part on the location coordinates from the navigation sensor and the acceleration data from the inertial sensor (see at least col. 4 lines 21-31); 
determine a sun striking zone based on a relative position of a sun at the present time, the position of the device and a calendar date (see at least col. 4 lines 16-col. 6 line 40 and Figs. 5-7); 
determine a sun overlap region between the respective portions of the full field of view and the sun striking zone at the present time (see at least col. 4 lines 16-col. 6 line 40 and Figs. 5-7); and 
modify operation of the at least one optical sensor when the sun overlap region of at least one of the respective portions exceeds a first overlap threshold (see at least col. 4 lines 16-col. 6 line 40 and Figs. 5-7).

In regard to claim 2, Beyerlein et al. discloses wherein the first overlap threshold is at least 50% of the at least one of the respective portions of the full field of view (see at least col. 4 lines 16-col. 6 line 40 and Figs. 5-7).

 	In regard to claim 6, Beyerlein et al. discloses a map database configured to store a planned route of the device (see at least col. 4 lines 21-31 and Fig. 5), the map database being accessible to the controller (20);
 wherein the controller is configured to: 
 	determine a projected position of the device at a future time based in part on the planned route and the position of the device at the present time (see at least col. 4 lines 21-31 and Fig. 5); 
 	determine the sun striking zone based on the relative position of the sun at the future time, the projected position of the device and the calendar date (see at least col. 4 lines 16-col. 6 line 40 and Figs. 5-7); 
 	determine the sun overlap region between the respective portions of the full field of view and the sun striking zone at the future time (see at least col. 4 lines 16-col. 6 line 40 and Figs. 5-7); and 
 	modify operation of the at least one optical sensor when the sun overlap region of one of the respective portions exceeds the first overlap threshold at the future time (see at least col. 4 lines 16-col. 6 line 40 and Figs. 5-7).

 	In regard to claim 7, Beyerlein et al. discloses a radar unit configured to detect a relative position of an oncoming device emitting a light beam (see at least Fig. 5); 
 	a photosensor configured to determine an intensity of the light beam (see at least Fig. 5 and abstract); 
 	wherein the controller is configured to: determine if the intensity exceeds a high beam threshold (see at least Fig. 5);
 	 when the intensity exceeds the high beam threshold, determine a beam overlap region between the respective portions of the full field of view and the light beam (see at least col. 4 lines 16-col. 6 line 40 and Figs. 5-7); and 
 	modify the operation of the at least one optical sensor when the beam overlap region of one of the respective portions exceeds a second overlap threshold (see at least col. 4 lines 16-col. 6 line 40 and Figs. 5-7).

 	In regard to claim 9, Beyerlein et al. discloses wherein the high beam threshold is between 60 Watts and 70 Watts, inclusive(see at least col. 4 lines 16-col. 6 line 40 and Figs. 5-7).

As to claims 10, 11, 15, 16, and 18, they are method claims that recite substantially the same limitations as the corresponding system claims 1, 2, 6, 7 and  9.   As such, claims 10, 11, 15, 16 and 18 are rejected for substantially the same reasons given for the corresponding claims 1, 2, 6, 7, 9 above and are incorporated herein.

Allowable Subject Matter
5.	Claims 3-5, 8, 12-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	In regard to claims 3 and 12, the prior art of record fails to disclose:
 wherein: the scan pattern includes scanning the respective portions of the full field of view for a respective dwell time in a predefined order; and 
modifying the operation of the at least one optical sensor includes changing the predefined order of the scan pattern such that the scanning of the at least one of the respective portions is delayed.

 	In regard to claims 4 and 13, the prior art of record fails to disclose wherein: the scan pattern includes scanning the respective portions of the full field of view for a respective dwell time in a predefined order; and modifying the operation of the at least one optical sensor includes reducing the respective dwell time of the at least one of the respective portions.

 	In regard to claims 5 and 14, the prior art of record fails to disclose wherein: the scan pattern includes scanning the respective portions of the full field of view for a respective dwell time in a predefined order; and modifying the operation of the at least one optical sensor includes skipping the scanning of the at least one of the respective portions.

 	In regard to claims 8 and 17, the prior art of record fails to disclose wherein: the scan pattern includes scanning the respective portions of the full field of view for a respective dwell time in a predefined order; and modifying the operation of the at least one optical sensor includes at least one of: changing the predefined order of the scan pattern such that the scanning of the at least one of the respective portions is delayed, reducing the respective dwell time of the at least one of the respective portions, and skipping the scanning of the at least one of the respective portions.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references U.S. Patent No. 8,788,145 and U.S. Patent No. 8,330,591define general state in the art but not relevant to this invention.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661